Citation Nr: 1712686	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-40 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 through June 1976 and from December 1979 through April 1980.  She also had additional Reserve service from 1977 through 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's testimony was received during an August 2014 Board hearing.  A transcript of that testimony is associated with the record.

The Board remanded this matter previously in October 2015 for further development, to include:  further efforts to obtain the service treatment and personnel records from the Veteran's Reserve service, and if unavailable, a formal finding by the AOJ of unavailability of such records; scheduling the Veteran to undergo a new VA examination of her left knee; and, readjudication of the issue on appeal by the agency of original jurisdiction (AOJ).

The AOJ has undertaken adequate efforts to perform the ordered development.  The matter returns to the Board for de novo review.


FINDING OF FACT

The Veteran has left knee degenerative arthritis that was not sustained during her active duty or Reserve service, did not result from an injury or event that occurred during such service, and was not aggravated beyond its natural progression by her Reserve service.




CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A July 2007 letter notified the Veteran of the information and evidence needed to substantiate her claim, and also, explained the process by which VA assigns disability ratings and effective dates.  VCAA notice in this case was legally sufficient, and hence, VA's duty to notify is satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to her claim.  Her claim submissions, service personnel records, service treatment records, available Reserve service records, lay statements, VA treatment records, identified and relevant private treatment records, and Social Security records have been obtained and associated with the record.  The Veteran was also afforded VA examinations of her left knee in June 2015 and February 2016.  The findings and opinions stated in the reports for those examinations, considered along with the other evidence of record, are fully adequate for the purpose of determining the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Of note, the record contains personnel records and some treatment records that pertain to the Veteran's period of Reserve service.  Following a December 2014 request made by the RO for service treatment records from the Veteran's Reserve service, the Texas State Adjutant General replied in a February 2015 letter that the records being sought were not available at the Offices of the State Army Surgeon.  In that regard, the Adjutant General did not provide any information as to any alternate locations where those records might be stored.  Nonetheless, pursuant to the Board's October 2015 remand, the RO made five separate written follow-up requests to the Texas State Adjutant General.  No further response was provided by the Adjutant General to any of those requests.  Given the negative response provided previously by the Adjutant General's office in February 2015 and that office's subsequent inaction to numerous follow-up requests by VA, the Board finds that further action to obtain outstanding treatment records from the Veteran's Reserve service would be futile..

Traditionally, where the RO deems that records normally stored by the Federal government are unavailable, the RO will make a formal finding of unavailability in a typewritten memorandum that is added to the record.  The RO apparently did not prepare such a memorandum in this case.  The Board observes, however, that the RO notes expressly in a January 2017 Supplemental Statement of the Case (SSOC) that efforts to obtain outstanding Reserve treatment records have been unsuccessful despite exhaustive efforts and that further efforts to do so would likely be unsuccessful.  That SSOC and the RO's determination of unavailability are part of the record and are sufficient for purposes of documenting, under 38 C.F.R. § 3.159 (c)(2), VA's efforts in locating the Veteran's Reserve treatment records.  Accordingly, the Board finds that the RO has substantially complied with the regulatory requirements for seeking out and obtaining Federal records to the extent possible under the circumstances.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.





II.  Analysis

In her claim submissions and Board hearing testimony, the Veteran asserts that she has a left knee disability that resulted from general stress and wear on her left knee joint during active duty service.  In that regard, she described in July 2007 and October 2007 statements that she was treated during service for left knee complaints and that she was placed on physical profile over the entire duration of her basic training.  In her January 2008 substantive appeal, she relates also that she performed duties as a supply sergeant and was required to lift, push, and pull heavy objects.  She states also that she was required to run approximately two to six miles per day as part of her physical training.  During her Board hearing, she testified essentially as summarized above, but added also that her Reserve service consistent essentially of weekend trainings once a month and a period of two weeks of training once a year.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  In order to establish the existence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

If chronicity during service is not shown, a showing instead of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain listed chronic diseases, which include arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology for such chronic conditions with evidence that shows:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and, (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b) (2016).

Evidence that relates a current disorder to active duty service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran's service treatment records contain no evidence of any in-service complaints, objective findings, or diagnoses that are pertinent to the Veteran's left knee.  Reports from her June 1973 enlistment examination and February 1976 separation examination both show that the Veteran denied expressly having any history of knee problems.  Medical examinations of her lower extremities and musculoskeletal system were normal.

Similarly, available records from medical examination and treatment received by the Veteran during her period of Reserve service also contain no evidence of medical treatment of the Veteran's left knee.  During a February 1988 medical examination, the Veteran reported having a history of "trick" or locked knee, and in that regard, reported that she had sustained a left knee injury in November 1986.  She did not provide further information as to the circumstances of that injury at that time.  Notably, however, the report from the February 1988 medical examination notes that the Veteran's musculoskeletal system and lower extremities were again normal.

The post-active duty and Reserve service records show that the Veteran treated her left knee initially at WellMed in March 2005.  At that time, she reported left knee pain but apparently did not report when those symptoms began.  X-rays of her left knee showed revealed cupping of the tibial plateau with sclerosis and significant medial spur with milder patellofemoral and lateral spurs.

The Veteran underwent initial VA medical treatment for her left knee seven months later in October 2005.  At that time, she reported that she was having left knee pain, swelling, stiffness, and instability that had been ongoing for 20 years.  She denied having any history of specific knee trauma.  A physical examination of the knee revealed decreased left knee motion.  Tenderness was present over the lateral joint space.  Ligaments in the knee were stable.  X-rays of the left knee showed bone-on-bone lateral joint space narrowing and marked tri-compartmental arthrosis.  Attending medical staff diagnosed severe left knee degenerative joint disease.  Of note, degeneration was also observed in the Veteran's right knee; however, the extent of degeneration was noted as being markedly worse in the left knee.  Records for subsequent treatment show that the Veteran was followed for ongoing left knee complaints.  Such treatment included multiple series of Supartz injections into her left knee.  The records, however, offer no opinion as to the cause or origin of the degeneration in the Veteran's left knee.

Contemporaneous with the foregoing VA treatment, the Veteran was evaluated medically by Dr. R.L.J. in April 2007 in connection with her application for Social Security disability benefits.  During that examination, the Veteran reported ongoing bilateral knee pain that was worse in her left knee.  During the physical examination, the Veteran demonstrated a mildly left antalgic gait and diminished left knee motion.  Repeat x-ray studies showed advanced left knee tri-compartmental osteoarthritis that was manifested by joint space narrowing, surrounding sclerosis, and lipping.  Again, no opinion was given as to the etiology of the left knee degeneration.

During a June 2015 VA examination, the Veteran reported the onset of left knee pain during her basic training, and also, continued to report that she was on physical profile.  She reported that she was eventually able to pass her physical training test and that she subsequently had four years of active duty and 21 years of Reserve service.  She reported that her left knee "got really bad" just before she began treating her knee in 2005 or 2006.  Regarding her current symptoms, she reported ongoing left knee pain that rendered her incapable of running, jumping, and jogging, and difficulty kneeling, standing from a kneeling position, stooping, prolonged standing or walking, and walking up and down stairs.

A physical examination of the knee revealed diminished range of motion, pain during weight bearing, and local tenderness during palpation over the knee.  Radiological studies of the left knee confirmed an ongoing degenerative process.  The examiner diagnosed left knee degenerative arthritis which was diagnosed initially in 2005.  The examiner opined that the left knee condition is less likely than not due to the Veteran's active duty or Reserve service.  As rationale, the examiner observed that the service treatment records are silent for a disabling in-service knee injury.  Also, the examiner noted, symptoms of left knee pain were documented initially during treatment in 2005, which is consistent with the Veteran's reported medical history.  As the examiner also noted, that is approximately 30 years after her active duty service and 19 years after her period of Reserve service.

The Veteran was afforded a new VA examination of her left knee in February 2016.  At that time, she reported that she first noticed left knee pain during active duty service in 1978 while she was performing kitchen duties.  She stated that she experienced left knee pain while walking, going up and down stairs, and jumping.  She recalled also that she had episodes of locking and giving way that caused her to fall.  The Veteran reported that those symptoms have been ongoing.  She continued to deny having any specific injury or trauma to the knee, but stated again that she believed that her left knee condition was due to wear and tear from field exercises and training activities during service.  Regarding her treatment history, she reported that she first sought treatment privately for her left knee in March 2005 at WellMed, where x-rays showed severe degenerative joint disease.

Regarding her work history, the Veteran reported that she performed duties during service as a supply clerk.  She stated that she worked in construction for six months in 1976.  She reported that she was a stay-at-home mother through 1978 and that she attended school from 1978 through 1979.  She stated that she then worked as a dietary clerk from 1980 through 1987.  She stated that she worked as a cook from 1987 through 1992 and alternately as a housekeeper or home care provider from 1993 through 2007.  She denied having any specific or trauma to her left knee during her working years.

On review of the claim file, the examiner notes a medical history that is essentially consistent with that reported above.  The examiner questioned the Veteran about the November 1986 left knee injury that she reported during her Reserve service medical examination in February 1988.  In response, the Veteran stated that she sustained that injury while on the job, but that she did not have a good recollection of that incident.

A physical examination of the Veteran's left knee revealed continuing diminished motion and inability to kneel or squat fully.  The Veteran reported that she ambulated with regular assistance of a Velcro metal support brace and a cane.  Tenderness was present during palpation over the anterior left knee.  Tests for stability of the left knee joint were normal.  No new x-rays were taken; however, the examiner did review and note the findings from the x-rays taken previously during the June 2015 VA examination.

The examiner confirmed the previously rendered diagnoses of left knee osteoarthritis, found initially in March 2005.  The examiner concurred also with the previous VA examiner's conclusion that it is less likely than not that the Veteran's left knee condition was incurred during service or caused by an in-service injury or event.  For rationale, the examiner notes also that the service treatment records are silent for left knee issued during active duty service and active Reserve duty.  Moreover, the examiner observes, the Veteran self-reported in her medical history that she sustained a left knee injury in 1986 while working at her post-service occupation as a dietary clerk at Baptist Hospital.  In sum, the examiner states, the Veteran sustained a left knee injury approximately 12 years after her period of active duty service, and also, worked in numerous jobs that would involve stress on her knee joints.  In conjunction with the same, the examiner states, the asymmetry of degeneration in the Veteran's knees (which is worse in the left than the right) is consistent with the occurrence of an intervening injury.  Finally, the examiner notes, the time period of the Veteran's initial treatment for her left knee in October 2005, where she reported a history of 20 years of left knee symptoms, is consistent with her report of a work-related injury in 1986.  Under the circumstances, the examiner concludes, it is more likely that the Veteran's left knee arthritis is due to wear and tear from her post-service jobs, combined with obesity.

The weight of the evidence shows that the degenerative arthritis in the Veteran's left knee was not sustained during service, did not result from an in-service injury or illness, and was not aggravated beyond its natural progression by her Reserve service.  In that regard, the service treatment records and available Reserve treatment records contain no evidence of in-service subjective complaints by the Veteran of any left knee symptoms.  Although the Veteran did report the occurrence of a 1986 left knee injury during her February 1988 medical examination during her Reserve service, she did not report any continuing symptoms, much less, report worsening of any symptoms that arose out of the 1986 injury.  Indeed, and as mentioned already, the February 1988 medical examination revealed no evidence of musculoskeletal or lower extremity abnormalities.  In sum, there is no evidence that the Veteran sustained a left knee injury during service, or, that the Veteran experienced any worsening or aggravation during Reserve service after her 1986 work-related injury.

In conjunction with the above, the negative etiology opinion given by the February 2016 VA examiner is particularly persuasive.  In that regard, the examiner's opinion is based upon the objective findings from the examination, and, a comprehensive review and understanding of the Veteran's medical and post-service occupational history that were gained from a review of the claim file and an in-examination interview of the Veteran.  The examiner's opinion is also supported by reasoned rationale that is plausible and consistent with the evidence.

The Board is mindful that the examiner did not render an express opinion as to whether the left knee injury sustained by the Veteran in 1986 was worsened beyond its natural progression during subsequent Reserve service.  Regardless, where the Reserve treatment records after 1986 simply do not present any evidence of any worsening or aggravation in the Veteran's left knee, and the Veteran raises no such contention, there is no evidentiary basis in the record that necessitates the examiner's opinion in that regard.  Rather, the existing evidence in the record is sufficient to permit the Board to conclude that there was no aggravation or worsening of the Veteran's 1986 left knee injury during her Reserve service.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating the circumstances under which a VA examination is required).

To the extent that the Veteran asserts the onset of her left knee symptoms during service and subsequent continuity, those assertions are not due significant probative weight. In that regard, the Veteran's assertions are contradicted by inconsistencies in the record.  As noted above, and contrary to any assertion of continuity, the examiner denied expressly having any history of left knee problems during her in-service medical examinations.  She reported no specific left knee symptoms during her February 1988 Reserve service examination.  Indeed, she reported during initial VA treatment in October 2005 that her left knee symptoms had been ongoing for only 20 years, which accepted on its face, is not consistent with continuity dating back to her period of original active duty service.  Fatal to her assertions regarding continuity, the Veteran admitted during the February 2016 VA examination that the 1986 left knee injury that she reported during the February 1988 Reserve service examination occurred during her regular post-service employment.  Given the foregoing inconsistencies, the Board finds that the Veteran's assertions regarding continuity are not credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The preponderance of the evidence does not support the finding that the Veteran's left knee degenerative arthritis was sustained during service, resulted from an in-service injury or event, or was aggravated beyond its natural progression by her Reserve service.  As such, the Veteran is not entitled to service connection for a left knee disability.  To that extent, this appeal is denied.


ORDER

Service connection for a left knee disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


